Citation Nr: 1611823	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in April 2014 and July 2015.  The Board is satisfied that there has been substantial compliance with the April 2014 and July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A back disability characterized as degenerative arthritis was incurred in service.

2.  Radiculopathy of the left lower extremity is proximately due to a service-connected back disability.

3.  Radiculopathy of the right lower extremity is proximately due to a service-connected back disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability characterized as degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); §§ 3.102, 3.303, 3.310 (2015).
 
3.  The criteria for service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition of claims for service connection for low back and left lower extremity disabilities, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the April 2014 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claims

Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to the claim for service connection for a back disability. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402   (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) (holding that U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that he injured his back in a firefight.  At the Board hearing in April 2014, the Veteran testified that he was thrown to the ground and sustained injuries to his back and leg.  The Veteran stated that he received morphine and underwent an operation to remove shrapnel.  The Veteran also described the firefight incident in a PTSD stressor statement submitted in January 2010.

The Veteran had active duty service from January 1969 to January 1971.  The Veteran received the Purple Heart for wounds received in action in November 1969.  As the Veteran engaged in combat, his lay statements are sufficient to establish that he sustained a back injury in service.   

Service treatment records reflect that the Veteran reported a complaint of back pain and chills in December 1969.  Upon separation in November 1972, the Veteran reported a history of "swollen or painful joints."  

Post-service treatment records reflect current diagnoses of degenerative disc disease of the lumbar spine with radiculopathy.

Post-service medical records reflect that the Veteran has reported a history of a back injury in Vietnam and has reported back pain symptoms since service.  A VA outpatient record dated in February 2012 reflects that the Veteran complained that he strained his back in Vietnam.  A VA outpatient treatment record dated in December 2013 noted the Veteran's report of intermittent back pain for 30 years since service. 

The Veteran had a VA examination in December 2009.  The Veteran reported that his back started hurting in November 1970 but denied a specific injury.  The examiner diagnosed lumbar spondylosis with evidence of S1 radiculitis.  The examiner indicated that no disability of the bilateral lower legs was shown on examination.  The examiner noted that the Veteran reported neck and backache in December 1969 and was admitted to the hospital for a viral illness.  The examiner noted that there was no evidence of treatment of a lumbar spine condition after that point.  The examiner opined that the Veteran's lumbar spine condition is consistent with age-related changes.  

In April 2010, the Veteran submitted a statement from a private physician, Dr. Teague.  Dr. Teague indicated that he has treated the Veteran since 1997.  Dr. Teague noted that a review of the Veteran's service treatment records revealed treatment of shrapnel wounds.  Dr. Teague opined, after a review of the records, that he found it feasible that the Veteran's low back pain, which is chronic in nature, is service-connected.   

The Veteran had a VA examination in June 2014.  The examiner noted low back pain with radicular symptoms involving the left lower extremity and a history of injury of the back and lower extremities in combat.   The examiner diagnosed severe radiculopathy of the left lower extremity.  The examiner indicated that the right lower extremity was not affected by radiculopathy.  The examiner diagnosed degenerative disc disease of the lumbar spine with radiculopathy and function severely limited due to pain.  

In a December 2014 addendum,  the examiner indicated that the Veteran had lumbar degenerative joint disease and right lower extremity radiculopathy.  The examiner stated that he could not find a mention of a back injury in the Veteran's service treatment records.  The examiner noted that there was a mention of shrapnel to the calf and stated that it was "certainly possible" that the Veteran's back was injured in combat.  The examiner noted that back injuries are common in the populace and may occur for any number of reasons.  The examiner concluded that, without a clear injury shown in the records, it was not possible to state whether this injury came from combat.   

In February 2015, an AMC Medical Officer opined that the Veteran had a febrile illness in service, consistent with the flu-like symptoms, which involved a symptom of back pain.  The examiner stated that the Veteran's assertion that he injured his back in service is presumed credible but is not supported by service treatment records.  The examiner noted that the Veteran left service without a history of physical finding of a back condition.  The examiner opined that it is less likely than not that the Veteran's back condition, currently diagnosed as degenerative arthritis of the lumbar spine with severe radiculopathy of the left lower extremity, is related to service, to include a firefight in Vietnam.  

The Veteran had a VA examination in November 2015.  The examiner diagnosed degenerative arthritis of the spine and left lower extremity radiculopathy.  The examiner opined that it was not possible to provide an opinion regarding service connection.  The examiner explained that there is insufficient documentation regarding the severity of the Veteran's injury.  The examiner noted that, while he felt that the Veteran's degenerative joint disease is largely unrelated to specific trauma, he could not say this with total certainty.  

In this case, the medical evidence for and against the claim is at least in equipoise.  There is a favorable medical opinion from Dr. Teague.  The negative opinions in  December 2009 and February 2015 VA did not consider the service separation examination which noted a medical history of swollen or painful joints.  The December 2014 and November 2015 examinations lack probative value, as the examiners were unable to provide medical opinions with the requisite degree of certainty.  

The Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran has had continuous symptoms of back problems since service separation.  As noted above, the service treatment records noted a complaint of joint pain at separation although he did deny back trouble.  However, VA treatment records dated in 2013 reflect the Veteran's report of back pain for 30 years since service.  Based on the foregoing evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Right and Left Lower Extremity Radiculopathy

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a)  (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
 service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

Private treatment records dated in March 2007 reflect an assessment of persistent low back pain with left lumbar radiculopathy.  

The Veteran had a VA examination in December 2009.  With regard to the bilateral lower legs, he reported occasional pain and numbness.  On physical examination, he had decreased sensation in the S1 distribution on the right side.  He had full sensation to light touch on the left.  The examiner diagnosed lumbar spondylosis with evidence of S1 radiculitis.  

Upon VA examination in June 2014, the Veteran reported left knee and leg pain that appeared to be radicular in nature.  Sensory examination of the lower extremities showed decreased sensation of the lower legs and ankles bilaterally.  The Veteran reported intermittent pain and numbness of both lower extremities.  The examiner noted severe left radiculopathy.  The examiner noted that the right side was not affected.  

In a December 2014 opinion, the examiner noted that the Veteran seemed to have right lower extremity radiculopathy and lumbar degenerative joint disease.   

A February 2015 medical opinion noted that an EMG/NCV in December 2010 showed probable L5 lumbar radiculopathy.  

Upon VA examination in November 2015, the examiner diagnosed mild left radiculopathy involving the sciatic nerve.  The examiner indicated that the right side was not affected.  

The evidence during the appeal period reflects subjective complaints of pain and numbness in both legs.  Private records dated in March 2007 noted left lumbar radiculopathy.  The December 2009 VA examination noted decreased sensation on the right side and a diagnosis of  S1 radiculitis.   The VA examination in June 2014 showed objective findings of decreased sensation of both lower extremities.  The Veteran was diagnosed with left radiculopathy in June 2014 and right lower extremity radiculopathy in December 2014.  In November 2015, the examiner diagnosed left radiculopathy but indicated that the right side was not affected.

The evidence reflects that examiners have diagnosed left and right radiculopathy during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for left and right lower extremity radiculopathy, as secondary to the service-connected lumbar spine degenerative arthritis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102. 








ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for left lower extremity radiculopathy is granted. 

Service connection for right lower extremity radiculopathy is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


